 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CESAR GALVAN-ZAMORA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,
                                                   Case No. 1:18-cr-00262-LJO-SKO
12                     Plaintiff,
13    vs.                                          STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
14    CESAR GALVAN-ZAMORA,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Laura Withers, counsel for the plaintiff, and Assistant
19   Federal Defender Hope Alley, counsel for Cesar Galvan-Zamora, that the Court continue the
20   February 11 status conference to February 25 at 8:30 a.m.
21          This case is a Fast-Track case, but defense counsel needs a short continuance to adequately
22   investigate the case and advise her client. Accordingly, the parties request a short continuance of
23   one week. The parties also request for time to be excluded under the Speedy Trial Act for defense
24   preparation and investigation.
25   //
26   //
27   //
28   //
 1   Respectfully submitted,
 2                                               McGREGOR W. SCOTT
                                                 United States Attorney
 3
 4   Date: February 8, 2019                      /s/ Laura Withers
                                                 Laura Withers
 5                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
 6
 7                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 8
 9   Date: February 8, 2019                      /s/ Hope Alley
                                                 HOPE ALLEY
10                                               Assistant Federal Defender
                                                 Attorney for Defendant
11                                               CESAR GALVAN-ZAMORA
12
13                                             ORDER
14           The Court accepts the above stipulation and adopts its terms as the order of this Court.
15   Accordingly, the February 11 status conference set in Case No. 1:18-cr-00262-LJO-SKO is hereby
16   continued to February 25, 2019 at 8:30 a.m. Time will be excluded under the Speedy Trial Act up
17   through February 25, 2019 for defense preparation and investigation purposes.
18
     IT IS SO ORDERED.
19
20       Dated:     February 8, 2019                      /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
21
22
23
24
25
26
27

28

     Galvan-Zamora: Stipulation to Continue
                                                    2
